Citation Nr: 1132238	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-35 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a left knee disability has been received.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and J.D.



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1945 to March 1947 and from July 1947 to December 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA), for the Chicago, Illinois RO.

In April 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left knee disability, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated August 2006, the RO denied the appellant's claim of service connection for a left knee disability.  He was properly notified and did not file an appeal, and that decision became final.

2.  Evidence received since the August 2006 decision is neither cumulative nor redundant of the evidence of record and relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability.


CONCLUSION OF LAW

As new and material evidence has been received, the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Analysis-New and Material Evidence

In an August 2006 rating decision the RO determined that service connection was not warranted for a left knee disability.  It was noted, in essence, that the service treatment records were negative for any signs of a left knee disability, there was no history of a left knee disability prior to 2001, and there was no evidence of a connection between any current symptoms and the Veteran's service.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2010).

The evidence received since the August 2006 rating decision includes, additional statements from the Veteran, and the transcript from the Veteran's April 2011 Board hearing.  In particular, the Veteran's April 2011 hearing testimony provides credible lay evidence on an in-service left knee injury that could support a theory of direct service connection.

The Board finds that the April 2011 hearing transcript is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim, as it provides lay evidence of an in-service left knee injury, and for the purposes of determining if new and material evidence has been received, the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the claim for service connection for a left knee disability must be reopened and re-adjudicated on the merits.


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for a left knee disability; to this extent, the appeal is granted.


REMAND

During his April 2011 Board hearing, the Veteran testified that while on active duty with the Navy, while running to man a battle station, he hit his left knee on a steel staircase.  He remarked that as he spoke little English, he did not know where to complain to get treatment for his knee.  He indicated that he had left knee problems since that time.  J.D., the Veteran's son, indicated that he had heard his father complain about left knee problems since the 1950s.  J.D. added that his father had always related his left knee pain to his time in the Navy.

As experiencing a fall on a staircase is an event capable of lay observation, the Board finds the Veteran's testimony regarding an in-service left knee injury to be competent.  Further, as there is no evidence to the contrary, the Board finds the Veteran's testimony regarding an in-service left knee injury to be credible.  Current VA medical records reveal that the Veteran has a diagnosis of degenerative joint disease of the left knee.  As there is competent and credible evidence of an in-service injury, a VA examination should be performed to ascertain the etiology of the Veteran's currently diagnosed left knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran in order to have him provided detailed information concerning all treatment he has received for his left knee disability since August 2010.  Based on his response, the RO should attempt to obtain the outstanding records from any identified treatment source.

2.  The Veteran should be afforded a VA orthopedic examination to determine the etiology of any current left knee disability.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

After review of the record and examination of the Veteran, the orthopedic examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability was incurred in or aggravated by active service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Following completion of all indicated development, the RO should readjudicate the issue on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


